Appeal from an order of the County Court, Nassau County, entered March 28, 1966, which inter alia confirmed the final report of Commissioners of Estimate. On the court’s own motion, the appeal is transferred to the Appellate Term of the Supreme Court for the Ninth and Tenth Judicial Districts. Although the appeal to this court is authorized (Nassau County Administrative Code, § 11-57.0 [L. 1939, eh. 272, 701-709, as amd.]), this court has vested in said Appellate Term jurisdiction of appeals from orders made by said County Court in civil eases (order of this court ADM 127-14, dated Dec. 14, 1967, eff. Jan. 2, 1968), pursuant to the Constitution of New York (Art. VI, § 8, subd. d); and this appeal should be determined by said Appellate Term. Brennan, Acting P. J., Rabin, Benjamin, Munder and Martuscello, JJ., concur.